DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 18, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 8 and 11 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1).
With regard to Claim 1, Mueller et al disclose a composition comprising an
oxidizing compound that is hydrogen peroxide, cetearyl alcohol and a non — ionic surfactant
that is ceteareth — 20 (paragraph 0179); an anionic surfactant is also disclosed (paragraph 0087) and benzoic acid is disclosed (paragraph 0030) in the amount of 0.05 to 5% by weight  (paragraph 0077); the amount of nonionic surfactant is 1 to 15% by weight (paragraph 0091) and the amount of anionic surfactant is 1 to 15% by weight (paragraph 0091); the composition is filled into a sachet, therefore a package, comprising a film comprising a barrier layer comprising a 100 micron thick layer of silicon dioxide, deposited onto a layer of polyethylene terephthalate having a thickness of 12 micron, and a first layer comprising ORMOCER that is 3g/m2 and a second layer of polypropylene that is 70 micron (paragraph 0178); the composition and sachet are a cosmetic product for modifying a natural color of keratinous fibers (paragraph 0023). Mueller et al do not explicitly disclose a first layer comprising polyethylene terephthalate. However, the first layer additionally comprises an organic polymer in order to, for example, bring about a better gluing of layers (paragraph 0152). It would have been obvious for one of ordinary skill in the art to provide for a first layer comprising polyethylene terephthalate, in order to provide for gluing between the first layer and the silicon dioxide that is similar to the gluing between the silicon dioxide and the polyethylene terephthalate of the barrier layer. Although the disclosed range of amount of nonionic surfactant is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Although the disclosed range of amount of anionic surfactant is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Although the disclosed range of amount of benzoic acid is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 2, the amount of the first layer that is disclosed is identical to the amount disclosed in paragraph 0104 of the instant specification. The claimed thickness of the
barrier layer is therefore disclosed.
With regard to Claim 3, the film is therefore identical to the claimed film, or alternatively
to the film disclosed in paragraph 0104 of the instant specification, except that the thickness of
the polyethylene terephthalate of the barrier layer is 12 micron instead of 40 micron. The claimed
oxygen transmission rate and vapor permeability would therefore be obtained.
With regard to Claim 4, the claimed adhesive strength and seal strength would therefore
be obtained.
With regard to Claim 5, a barrier layer that is between the first and second layers is not
disclosed by Mueller et al. However, because the first and second layers and barrier layers are
disclosed, it would have been obvious for one of ordinary skill in the art to provide, alternatively,
for a barrier layer that is between the first and second layers.
With regard to Claim 6, the composition has a pH value of preferably between 7 and 11
(paragraph 0175). It would have been obvious for one of ordinary skill in the art to provide for a
pH value of about 1.5 to about 5.0 as a pH value of preferably between 7 and 11 is disclosed.
With regard to Claim 7, the amount of hydrogen peroxide is 12.0% by weight of the
composition (paragraph 0178).
With regard to Claim 8, the amount of cetearyl alcohol is 3.4% by weight of the
composition (paragraph 0178).
With regard to Claims 11 — 16, the thickness of the second layer is 2.5 to 50 microns
(paragraph 0131). Although the disclosed range of thickness is not identical to the claimed range,
the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05.
With regard to Claim 17, additional alcohols are disclosed (paragraph 0085).


4. 	Claims 18 — 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1) in view of Kerl et al (U.S. Patent No. 10,080,716 B2).
Mueller et al disclose a composition as discussed above. With regard to Claims 18 — 20,
Mueller et al fail to disclose an anionic surfactant comprising sodium cetaryl sulfate and a non —
ionic surfactant that is an attachment product of 40 moles of ethylene oxide to castor oil.
Kerl et al teach a cosmetic composition (column 17, lines 50 — 55) comprising sodium
cetaryl sulfate and an attachment product of 40 moles of ethylene oxide to castor oil (PEG 40
castor oil; column 18, lines 30 — 45) for the purpose of providing increased nourishment to
keratin fibers (column 1, lines 12 — 16).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
anionic surfactant comprising sodium cetaryl sulfate and a non — ionic surfactant that is an
attachment product of 40 moles of ethylene oxide to castor oil in order to obtain increased
nourishment to keratin fibers as taught by Keri et al.
‘
ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 18, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
 Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 8 and 10 – 17 as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1) and 35 U.S.C. 103(a) rejection of Claims 18 — 20 as being unpatentable over Mueller et al (U.S. Patent Application Publication No. 2017/0150800 A1) in view of Kerl et al (U.S. Patent No. 10,080,716 B2), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated June 7, 2022, that with very narrow ranges of amount of anionic and nonionic surfactant and benzoic acid recited in the claimed invention, important conditions are recited for achieving the performance recited in the instant specification, namely excellent storage stability and high stabilization of oxidizing agent.
However, an oxidizing agent is not claimed, although an oxidizing compound is claimed. The disclosed amounts of anionic and nonionic surfactant and benzoic acid also overlap the claimed amounts, and evidence of unexpected results has not been provided.
Applicant also argues, on page 8, that recited components taught by Kerl et al are not for enhanced stabilization.
However, enhanced stabilization is not claimed, and it is not clear that the support exists in the specification for enhanced stabilization.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782